Order of the Court: The amended petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Kenneth Edward Mateas is suspended from the practice of law for three years and until further order of the Court, with all but the first year of suspension stayed, followed by probation for the duration of the period that respondent is licensed to practice law in the State of Illinois, subject to the following conditions which shall commence upon entry of the Court’s order: a. Respondent shall continue in his course of individual counseling with a qualified mental health professional acceptable to the Administrator, shall continue in his sexual offender group therapy program, and shall provide an appropriate release to the treating professional(s) to allow reports to the Commission on a regular basis of not less than twice per month with the Administrator advised of any change in attendance deemed warranted by such professional(s); b. Respondent shall comply with all treatment recommendations of the mental health professional(s); c. Respondent shall abstain from representing minors in any legal matters and, other than the three children of his brother, another adult must be present while respondent is in the presence of a minor; d. Within the first three months of his suspension, respondent shall have a psychiatric medication evaluation to consider SSRI medication to help control his sexual interests toward child pornography; e. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the nature and extent of his compliance with the conditions of probation; f. Respondent shall notify the Administrator within 14 days of any change of his address, or change in treatment professionals; g. Respondent shall comply with the Illinois Rules of Professional Conduct and will cooperate with the Administrator in providing information regarding any investigation relating to his conduct; h. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; i. At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Ghent Protection payments arising from his conduct; and j. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remaining two-year period of suspension shall commence from the date of the determination that any term of probation has been violated and shall continue until further order of the Court.